DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I claims 1-6 in the reply filed on 8/16/22 is acknowledged.  Group I will be examiner together with group II (claims 8-14) as set forth in the restriction mailed 6/16/22. Said traversal is on the ground(s) that groups I-III can be searched without undue burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 does not end with a period. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, lines 2-16 mention a list of elements “up to 0.25% Zn;… 0 to 0.01% P”, and line 17 further mentions “and combinations thereof”. The phrase “and combinations thereof” renders the claim indefinite, as it is unclear what combinations are referred to – as said list of elements “up to 0.25% Zn;… 0 to 0.01% P” is comprehensive (already includes the combination) and not referenced in the alternative.  In other words, each of the individual elements recited in this claim may be present, but do not have to be present.  So any “combinations” within the scope of the claim are already encompassed by the listing of those elements.
Claim 7 refers to “a clad” but does not clearly state what “a clad” refers to (i.e. a clad workpiece? A clad plate? A clad configuration?). It is unclear *what* is clad. Claims 8-14 also refer to “the clad”. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109666824A (CN’824).
CN’824 teaches an Al-Mg-Si-Mn-Fe alloy comprising (in wt%):

cl. 1
cl. 2
CN’824
Mg
1.20-1.65

0.8-1.5
Mn
0.8-1.1

0.3-1.0
Si
0.45-0.85

0.8-1.6
Fe
0.40-0.80

-0.5
Cu
0.15-0.40

0-0.30
Zr

0-0.01
0.01-0.3
Zn

-0.25
0.05-0.3
Cr

-0.10
0.1-0.3
Ti

-0.10
-0.1

Table 1: CN’824 vs. instant claims
which overlaps the claimed ranges of Si, Cu, Fe, Mg, and Mn in instant claim 1. Because of the overlap in alloying ranges, it is held that CN’824 has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 2, CN’824 does not teach the addition of any of Zn, Cr, Ti, Ca, etc. outside the instantly claimed ranges (see in particular Zr, Zn, Cr, and Ti, which fall within or touch the boundary of the presently claimed maximums).
Concerning claims 3-5, CN’824 does not teach the YS after aging, the thermal conductivity after aging, or the ability to be processed at ≥550°C without melting. However, because CN’824 teaches an overlapping alloy composition (as set forth in Table 1 above), then substantially the same properties are reasonably expected for the alloy of CN’824 (such as YS and conductivity after aging, melting temperature, etc.), as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 6, CN’824 does not specify the instant product-by-process step of forming the instant alloy with ≥90% UBC scrap. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.

	In the instant case, the prior art teaches a substantially identical Al alloy product/structure, and applicant has not shown that the product by the prior art is materially different from that of the instant invention (made with UBC scrap).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107299262B (CN’262).
CN’262 teaches an Al-Mg-Si-Mn-Fe alloy comprising (in wt%):

cl. 1
cl. 2
CN’262
Mg
1.20-1.65

1.09-1.22
Mn
0.8-1.1

1.07-1.33
Si
0.45-0.85

0.62-0.78
Fe
0.40-0.80

0.51-0.61
Cu
0.15-0.40

0.10-0.16
Zn

-0.25
0.14-0.20
Ti

-0.10
0.08-0.03

Table 2: CN’262 vs. instant claims
which overlaps the claimed ranges of Si, Cu, Fe, Mg, and Mn in instant claim 1. Because of the overlap in alloying ranges, it is held that CN’262 has created a prima facie case of obviousness of the presently claimed invention; see Peterson, supra.
Concerning claim 2, CN’262 does not teach the addition of any of Zn, Cr, Ti, Ca, etc. outside the instantly claimed ranges (see in particular Zn and Ti, which fall within or touch the boundary of the presently claimed maximums).
Concerning claims 3-5, CN’262 does not teach the YS after aging, the thermal conductivity after aging, or the ability to be processed at ≥550°C without melting. However, because CN’262 teaches an overlapping alloy composition (as set forth in Table 2 above), then substantially the same properties are reasonably expected for the alloy of CN’262 (such as YS and conductivity after aging, melting temperature, etc.), as for the instant invention. See Best, supra.
Concerning claim 6’s product by process limitation of forming the alloy with ≥90% UBC scrap, CN’262 teaches forming the instant alloy with “pop can” (which qualifies as UBC) at an amount of up to 91% (translation p 5, Table 6) in order to reduce production cost while maintaining strength properties, and therefore meets the instant limitations.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN’262 or CN’824 as applied to claim 1 above, and further in view of Mariaux (US 2020/0291503A1).
CN’262 and CN’824 are discussed in paragraphs above. Neither CN’262 nor CN’824 teach cladding their Al-Mg-Si-Mn-Fe alloy with a second alloy. However, Mariaux teaches adding an 6xxx alloy clad layer (such as AA6063, AA6063A, AA6005, etc. see Mariaux at [0080]) to a substrate/core alloy of aluminum with high mechanical properties, wherein said clad layer provides the predictable purpose of improving the corrosion resistance [0067]. Further, Mariaux teaches a clad layer of 6xxx improves the surface properties of a less expensive/highly formable core alloy [0016]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have clad the Al-Mg-Si-Mn-Fe alloy of CN’262 (taught to be less expensive/while maintaining properties see CN’262 at translation p 1, examples) or CN’824 (taught to have high deformation and high strength, translation p 1) with a surface improved layer of 6xxx, in order to provide the predictable purpose of improving the corrosion resistance/surface properties (taught by Mariaux at [0067]). 
Concerning claim 8, see above product-by-process discussion of the Al-Mg-Si-Mn-Fe alloy of CN’262 or CN’824.
Concerning claim 9, Mariaux teaches adding an 6xxx alloy clad layer (such as AA6063, AA6063A, AA6005), wherein said alloys fall within the claimed ranges.
Concerning claims 10-11, because the prior art teaches a surface/clad layer that overlaps the instant alloying ranges, then substantially the same properties are reasonably expected for the alloy of Mariaux as for the instant invention (such as YS and thermal conductivity).
Concerning claim 12, Mariaux teaches a second clad layer can be applied to the other side of the core/substrate [0068], which meets the instant limitation.
Concerning claims 13 and 14, because the prior art teaches a clad structure with overlapping alloying ranges, then substantially the same properties are reasonably expected for the clad structure of the prior art (such as capable of solution heat-treatment, age-hardenability), as for the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                           9/16/22